        Case 1:19-cr-00373-PGG Document 229 Filed 01/30/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA,

                      v.
                                                       Case No. 1:19-CR-00373 (PGG)
 MICHAEL AVENATTI,

                             Defendant.


            NOTICE OF MOTION TO QUASH SUBPOENAS TO TESTIFY
       PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law, non-party

Carlton DeBose (“Mr. DeBose”) will move this Court before the Honorable Paul G. Gardephe at

the United States Courthouse, 40 Foley Square, Courtroom 705, New York, New York 10007, for

an Order quashing Rule 17(c) subpoena served by Defendant Michael Avenatti on Mr. DeBose.

       Dated: January 30, 2020                   Respectfully submitted,

                                                 /s/ Milton L. Williams
                                                 Milton L. Williams
                                                 Daniel J. Chirlin
                                                 Richard W. Fox
                                                 WALDEN MACHT & HARAN LLP
                                                 1 Battery Park Plaza
                                                 New York, NY 10004
                                                 (t) 212-335-2030
                                                 (f) 212-335-2040
                                                 Attorneys for Carlton DeBose
        Case 1:19-cr-00373-PGG Document 229 Filed 01/30/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 30, 2020, I caused a true and correct copy of the foregoing

Notice of Motion to Quash to be served by electronic means on all counsel of record in the above-

captioned action.

                                                            /s/ Milton L. Williams
                                                            Milton L. Williams
